Judge Minor
delivered the opinion of the Court;
On the motion of the solicitor of the first circuit, the Circuit Court of Washington County adjudged, that the State recover against William Crawford, President of the Tom-beckbee Bank, the sum of one thousand dollars, the amount of the penalty incurred for failing to pay into the Treasury the taxes accruing from said Bank for the year 1820. On this judgment he prosecutes this writ of Error.
By the Act of 1819, to raise a revenue for the year 1820, this penalty is directed to be recovered on motion in the fSnpreme Court. The Act of 1820 to raise a revenue for the *150year 1821, directs that motions for the penalties that may accrue under it against the President and Directors of the jjaui^ shan be made in the Circuit Courts; this latter Act is altogether prospective in its terms. It will not admit of a construction, which will include the case of a penalty for failing to pay the .taxes for the year 1820. The penalty imposed by it for the default is two thousand dollars : the penalty imposed by the Act of 1819 is one thousand. It is contended, that as this Court is restrained by the constitution from taking original jurrisdiction of the motion, which by the Act of 1819 is directed to be made here, that it belongs by necessary intendment to the Circuit Courts, as Courts of original jurisdiction. (See State against Flinn, ante, page 8.) We cannot perceive how it can be doubted that the rules of construction, as to penal Statutes, and as to summary proceedings, apply to this part of the Act of 1819. The judgment in its terms is for a penalty, and it is certainly such in its nature. The judgment was rendered on motion. The principles recognized by this Court in the cases of Log-wood against the Bank of Huntsville, Yancey against Han-kins and Childress against McGehee, apply with at’ least equal force here. The Circuit Court was not authorized by Statute, nor by the principles of the common law, to render judgment on motion against the plaintiff in Error for the; penalty which has been adjudged. It is the opinion of a ma* jority of this Court, that the judgment must be reversed.